DETAILED ACTION
	Examiner acknowledges receipt of the reply filed 7/20/2022, in response to the non-final office action mailed 5/12/2022.
Claims 1, 2, 6-10, 16, 19, 20, 26, and 56-60 are pending.  Claim 15 has been cancelled.  Claims 56-60 are newly added.
Claims 1, 2, 6-10, 16, 19, 20, 26, and 56-60 are being examined on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting- withdrawn
The rejection of claims 1, 2, 6-10, 19 and 20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9492505 (hereinafter referred to as “the ‘505 patent”), is withdrawn in view of the amendment filed 7/20/2022.
The rejection of claims 1, 2, 6, 7, 19 and 20 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6 and 8-19 of U.S. Patent No. 11,103,556 (hereinafter the ‘556 patent”) in view of Pai (Pharmacotherapy 32: 856-868 (2012)- previously cited), is withdrawn in view of the amendment filed 7/20/2022.
The rejection of claims 1, 2, 6-10, 19, 20 and 26 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 9, 13, and 14 of copending Application No. 16/243170 (hereinafter “the ‘170 application”), is withdrawn in view of the amendment filed 7/20/2022.

Response to Arguments
Applicant’s amendment and arguments, filed 7/20/2022, with respect to the above rejection(s) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment filed 7/20/2022.
An action on the merits is presented herein.

Double Patenting- new rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6-10, 16, 19 20, and 56-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9492505 (hereinafter referred to as “the ‘505 patent”), in view of Patel et al. (PharmaTutor Magazine 2:30-45 (2014)).  This is a new rejection.
Claim 1 of the ‘505 patent is drawn to a method of inducing satiation in a subject comprising applying a therapeutically effective dose of a satiation gut peptide to a tongue in a mouth of a subject, wherein the satiation gut peptide is contained within a lozenge, wherein the lozenge is in the form of a dissolvable planar sheet, wherein said satiation gut peptide is unmodified Peptide YY (PYY), and wherein the application of the dissolvable planar sheet to the tongue does not substantially change the concentration of the satiation peptide in the plasma of the subject.  Claims 2 and 3 of the ‘505 patent are drawn to a  method of inducing satiation in a subject comprising applying a therapeutically effective dose of a satiation gut peptide to a tongue in a mouth of a subject, wherein the satiation gut peptide is contained within a lozenge, wherein the lozenge is in the form of a dissolvable planar sheet, wherein said satiation gut peptide consists essentially of Peptide YY (PYY), and wherein the application of the dissolvable planar sheet to the tongue does not substantially change the concentration of the satiation peptide in the plasma of the subject.  Claims 4 and 5 of the ‘505 patent are drawn to a method of treating obesity of a subject comprising delivering a therapeutically effective dose of a satiation gut peptide to a tongue in a mouth of said subject via a lozenge loaded with the satiation gut peptide, wherein the lozenge is in the form of a dissolvable planar sheet, wherein said satiation gut peptide is unmodified Peptide YY (PYY), and wherein the therapeutically effective dose does not substantially change the concentration of the satiation peptide in plasma of the subject.  Claims 6 and 7 of the ‘505 patent are drawn to a method of treating obesity of a subject comprising delivering a therapeutically effective dose of a satiation gut peptide to a tongue in a mouth of said subject via a lozenge loaded with the satiation gut peptide, wherein the lozenge is in the form of a dissolvable planar sheet, wherein said satiation gut peptide consists essentially of Peptide YY (PYY), and wherein the therapeutically effective dose does not substantially change the concentration of the satiation peptide in the plasma of the subject.
Examiner notes that the '505 patent includes PYY(3-36) is a form of PYY peptide  (Example 4, col. 7, l. 30- col. 9, l. 17.   “[The specification] may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  
The instant claims are drawn to a pharmaceutical composition comprising peptide YY (PYY) in a dose of about 2.5 µg to about 2.5 mg, and a pharmaceutically acceptable excipient, wherein the composition provides satiation to a subject and minimizes or eliminates any substantial systemic delivery of PYY in the plasma of the subject, and wherein the composition is formulated as an oral dissolving tablet.  Instant claim 2 recites that the peptide is PYY(3-36) and wherein the pharmaceutically acceptable excipient is selected from the group consisting of stabilizers, preservatives, antioxidants, buffers, surfactants, rheology modifiers, and mucosal permeation enhancers.  Instant claims 6-10, 19 and 20 recite specific dosages of PYY.  Claim 16 recites wherein the pharmaceutically acceptable excipient comprises propylene glycol, potassium sorbate, I-arginine, edetate disodium, monosodium phosphate, and polysorbate 20.  Claims 56-60 recite specific preservatives, stabilizers, permeation enhancers, and sweetening agents.
The claims of the ‘505 patent do not expressly recite that the pharmaceutically acceptable excipient is selected from the group consisting of stabilizers, preservatives, antioxidants, buffers, surfactants, rheology modifiers, and mucosal permeation enhancers, or the specific excipients of claims 56-60.
Patel et al. is a review article teaching fast dissolving tablets (FDTs).  Oral delivery is currently the gold standard in the pharmaceutical industry where it is regarded as the safest, most convenient and most economical method of drug delivery. Oral route of drug administration become popular route for systemic effects due to ease of ingestion, accurate dosage, self-medication, pain avoidance (p. 30).  Fast dissolving tablets are also known as mouth-dissolving tablets, rapid dissolving, melt-in mouth tablets, Orodispersible tablets, rapimelts, porous tablets, quick dissolving, quick melt, and quick disintegrating tablets.  Id.  The tablets should not require water to swallow, but it should dissolve or disintegrate in the mouth within a seconds; and be compatible with taste masking.  Tables should have a pleasant mouth feel leave minimum or no residue in the mouth after oral administration (p. 31).  Patel et al. teach that ingredients commonly used in FDTs include, but are not limited to, bulking agents, binders, disintegrants, fillers/diluents, flavors, lubricants, glidants, preservatives and sweeteners (pp. 31-35).  Sugar based excipients are used for taste masking and as bulking agents. Most of the drugs have an unpleasant or bitter taste. The basic requirement for designing FDTs is that the drug should not have a disagreeable taste. Sorbitol, mannitol, xylitol, dextrose, fructose, etc. are mainly used because of their aqueous solubility and they impart sweetness/taste masking (p. 33).  Binders include gelatin; saccharides such as sucrose, xylitol and sorbitol; and synthetic polymers such as polyethylene glycol (p. 33).  Fillers/diluents fill out the size of a tablet or capsule, making it practical to produce and convenient for the consumer to use. A good filler must be inert, compatible with the other components of the formulation, nonhygroscopic, relatively cheap, and preferably tasteless or pleasant tasting. Other examples of fillers include: lactose, sucrose, glucose, mannitol, sorbitol, calcium carbonate, and magnesium stearate, vegetable fats and oils (p. 34).  Flavors can be used to mask unpleasant tasting active ingredients and improve the likelihood that the patient will complete a course of medication.  Sweeteners, including sugar, are added to make the ingredients more palatable, especially in chewable tablets.  Id.  Preservatives include antioxidants, citric acid, and the parabens such as methyl paraben and propyl paraben (p. 34).  
It would have been obvious to the skilled artisan that the instantly claimed pharmaceutical compositions could be used in the method claims of the ‘505 patent.  Specifically, the claims of the ‘505 patent recite a method of treating satiation comprising PYY in an orally dissolving lozenge [reads on orally dissolving tablet] in a therapeutically effective amount that does not substantially change the concentration of the satiation peptide in the plasma of the subject [reads on an amount that minimizes or eliminates any’s substantial systemic delivery of PYY].   
One of ordinary skill would have been motivated to adjust the excipients in the pharmaceutical compositions. Examiner notes that Patel et al. expressly teach excipients that were used in fast dissolving tablets.  The optimization of a result effective parameter (e.g., dosage and excipients) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan and pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients and excipients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Accordingly, instant claims 1, 2, 6-10, 16, 19 20, and 56-60 are rendered obvious by claims 1-7 of the ‘505 patent and the teachings of Patel et al. 

Claims 1, 2, 6, 7, 16, 19, 20, and 56-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6 and 8-19 of U.S. Patent No. 11,103,556 (hereinafter the ‘556 patent”) in view of Pai (Pharmacotherapy 32: 856-868 (2012)- previously cited) and Patel et al. (PharmaTutor Magazine 2:30-45 (2014)).  This is a new rejection.
The instant claims are drawn to a pharmaceutical composition comprising peptide YY (PYY) in a dose of about 2.5 µg to about 2.5 mg, and a pharmaceutically acceptable excipient, wherein the composition provides satiation to a subject and minimizes or eliminates any substantial systemic delivery of PYY in the plasma of the subject, and wherein the composition is formulated as an oral dissolving tablet.  Instant claim 2 recites that the peptide is PYY(3-36).  Instant claims 6, 7, 19 and 20 recite specific dosages of PYY: about 0.25 µg, about 25 µg, and not greater than about 250 µg.  Claim 16 recites wherein the pharmaceutically acceptable excipient comprises propylene glycol, potassium sorbate, I-arginine, edetate disodium, monosodium phosphate, and polysorbate 20.  Claims 56-60 recite specific preservatives, stabilizers, permeation enhancers, and sweetening agents.
Claim 1 of the ’556 patent is drawn to a mouth-applicable article designed for delivery of a pharmaceutical composition to the tongue of a subject in need thereof, wherein the article comprises a composition that comprises Peptide YY (PYY) in a unit dosage form, wherein the unit dosage form provides satiation in the subject and provides no substantial change to the concentration of PYY in the plasma of the subject after the delivery, and wherein the mouth-applicable article comprises a chewing gum or a lozenge [reads on tablet] that comprises a dissolvable planar sheet or a solid or semi-solid object.  Claim 3 of the ‘556 recites that the peptide is PYY3-36.  Claims 5-6 of the ’566 patent recite that the article is a lozenge that comprises a dissolvable planar sheet.  Claim 9 of the ‘566 patent recites that the article provides delivery of the composition at a dosage in a range of about 0.3 µg per 100 g of body weight to 10 µg per 100 g of body weight.  Claim 10 of the ‘566 patent recites that the article provides delivery of said composition at a dosage of about 5 µg per 100 g of body weight.
The claims of the ‘566 patent do not expressly recite that the PYY is a dose of about 2.5 µg to about 2.5 mg or that the pharmaceutically acceptable excipient is selected from the group consisting of stabilizers, preservatives, antioxidants, buffers, surfactants, rheology modifiers, and mucosal permeation enhancers, or the specific excipients of claims 56-60.
Pai is being used for the purpose of its teaching that the average body weight of an adult is 70 kg (p. 857, right column).
It is noted that given an average body weight of 70kg and PYY dosage of
0.3 µg/100 g of body weight       	is 0.21 µg PYY, 
5 µg/100 g of body weight		is 3.5 µg PYY, and
10 µg/100 g of body weight	is 7 µg PYY.
The teachings of Patel et al and orally dissolving tablets are set forth above.
One of ordinary skill would have been motivated to adjust the weight of PYY as well as the excipients in the pharmaceutical compositions. Examiner further notes that Patel et al. expressly teach excipients that were used in fast dissolving tablets.  The optimization of a result effective parameter (e.g., dosage and excipients) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan and pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients and excipients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Accordingly, instant claims 1, 2, 6, 7, 19, 20, and 56-60 are rendered obvious by claims 1, 3, 6 and 8-19 of the ‘556 patent, and the teachings of Patel et al. and Pai.

Claims 1, 2, 6-10, 16, 19, 20, 26, and 56-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 9, 13, and 14 of copending Application No. 17/730960 (hereinafter “the ‘960 application”), in view of Patel et al. (PharmaTutor Magazine 2:30-45 (2014)).  This is a new rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a pharmaceutical composition comprising peptide YY (PYY) in a dose of about 2.5 µg to about 2.5 mg, and a pharmaceutically acceptable excipient, wherein the composition provides satiation to a subject and minimizes or eliminates any substantial systemic delivery of PYY in the plasma of the subject, and wherein the composition is formulated as an oral dissolving tablet.  Instant claim 2 recites that the peptide is PYY(3-36) and wherein the pharmaceutically acceptable excipient is selected from the group consisting of stabilizers, preservatives, antioxidants, buffers, surfactants, rheology modifiers, and mucosal permeation enhancers.  Instant claims 6-10, 19 and 20 recite specific dosages of PYY.  Claim 16 recites wherein the pharmaceutically acceptable excipient comprises propylene glycol, potassium sorbate, I-arginine, edetate disodium, monosodium phosphate, and polysorbate 20. Instant claim 26 recites that the pharmaceutical composition further comprises a DPP-IV inhibitor.  Claims 56-60 recite specific preservatives, stabilizers, permeation enhancers, and sweetening agents.
Claim 1 of the ‘960 application is drawn to a composition comprising PYY(3-36) and a DPP-IV inhibitor, wherein a concentration of PY Y(3-36) in the composition is from about 150 pg/ml to about 10 mg/ml.  Claims 2-5 and 8-11 recite specific PYY(3-36) doses.  Claims 6 and 29 of the ‘960 application recite specific DPP-IV inhibitors.  Claim 7 recites a pharmaceutical composition comprising PY Y(3-36), a DPP-IV inhibitor, and a pharmaceutically acceptable excipient, wherein the pharmaceutical composition is adapted for local oral delivery to a subject. Claims 15-17 of the ‘960 application recites that the composition is in a lozenge that comprises a dissolvable material.  Claims 22, 33 and 34 of the ‘960 application recites that the composition is used to treat a metabolic diseases(e.g., obesity). Claims 14 and 30-32 of the ’960 application recite that the PYY peptide binds to the Y2 receptor on the tongue.
The claims of the ‘960 application do not expressly recite that the dosage is sufficient to provide satiation and minimizes or eliminates any substantial systemic delivery of PYY in the plasma of the subject.
Examiner expressly notes that the claims of the ‘960 application expressly recite an orally dissolving form comprising PYY in an amount of 250 ng to 1 mg, which overlaps the claimed range of 2.5 µg to about 2.5 mg.  Instant dependent claims 3-5, 8 and 9 recite specific dosages of PYY that are 250 µg or less. A prior art reference may anticipate when the claim limitation or limitations not expressly found in that reference are nonetheless inherent in it.  See id. and Verdegaal Bros., Inc. v. Union Oil Co. of Cal.,  814 F.2d 628, 630, 2 USPQ2d 1051,1053 (Fed. Cir. 1987). Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claimed limitations, it anticipates.  See In re King, 801 F.2d 1324, 1326, 231 USPQ 136, 138 (Fed. Cir. 1986).  The PYY pharmaceutical compositions of the ‘960 application inherently have the recited functional properties of the instant claims.
The claims of the ’960 application do not expressly teach that the pharmaceutically acceptable excipient is selected from the group consisting of stabilizers, preservatives, antioxidants, buffers, surfactants, rheology modifiers, and mucosal permeation enhancers, or the specific excipients of claims 56-60.
One of ordinary skill would have been motivated to adjust the excipients in the pharmaceutical compositions. Examiner notes that Patel et al. expressly teach excipients that were used in fast dissolving tablets.  The optimization of a result effective parameter (e.g., dosage and excipients) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan and pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients and excipients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Accordingly, instant claims 1, 2, 6-10, 16, 19, 20, 26, and 56-60 are rendered obvious by claims 1, 6, 8, 9, 13, and 14 of the ‘960 application and the teachings of Patel et al.

Relevant Art
The closest prior to the instant claims is Cowley et al (U.S. 2009/0209461- previously cited).
Cowley et al. teach methods for decreasing calorie intake, food intake, and appetite in a subject. The reference teaches administering a therapeutically effective amount of PYY (peptide YY) or an agonist thereof to the subject, thereby decreasing the calorie intake of the subject (abstract).  The reference further teaches pharmaceutical compositions comprising PYY (paras. [0104]-[0107], [0121]-[0138]).  The reference teaches that the peptide can be in a pharmaceutical composition with a pharmaceutically acceptable excipient/carrier (e.g., paras. [0109], [0116], [0117], [0131]-[0134]).  Cowley et al. teach that the therapeutically effective amount of PYY can vary from about 0.01 µg per kilogram (kg) body weight to about 1 g per kg body weight, such as about 1 µg to about 5 mg per kg body weight, or about 5 µg to about 1 mg per kg body weight (para. [0106]).
Cowley et al. do not expressly teach that the composition is formulated as an oral dissolving tablet, or that the pharmaceutical composition minimizes or eliminates any substantial systemic delivery of PYY in the plasma of the subject.
Conclusion
Claims 1, 2, 6-10, 16, 19, 20, 26, and 56-60 are pending and are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654